Opinion by
Beaver, J.,
A single question is presented by the several assignments of error in this case. Is there, under the statutes of Pennsylvania, a right of inheritance by legitimate children from an illegitimate child of the same mother ? The status of an illegitimate child at the common law is thus stated by Blackstone: “ The incapacity of a bastard consists principally in this, that he cannot be an heir to any one, neither can he have heirs but of his own body, for, being nullius films, he is, therefore, of kin to nobody and has no ancestor from whom any inheritable blood can be derived:” 1 Blk. Com. 459. Such incapacity remains in Pennsylvania, except as modified by statute. The Act of April 27, 1855, P. L. 368, as amended by the Act of June 14,1897, P. L. 142, and the Act of June 5,1883, P. L. 88, are the only statutes in Pennsylvania which enlarge the heritable rights of a bastard. The latter relates exclusively to illegitimates of the same mother inheriting from each other and does not in any way affect the rights of the parties claiming in this case. The act of 1855, supra, has been construed in Opdyke’s Appeal, 49 Pa. 373, Grubb’s Appeal, 58 Pa. 55, Steckel’s Appeal, 64 Pa. 493, *83Woltemate’s Appeal, 86 Pa. 219. In all of these cases the courts carefully confine the effect of the statute to its exact wording. In Steckel’s Appeal, supra, Mr. Justice Shabswood, delivering the opinion of the court, says: “ Had the legislature intended not merely that illegitimate children but the issue of illegitimate children should inherit, it would have been easy to-have said so; but they seem carefully to confine the operation of the enactment to children taking from their mother, so as to exclude the case of grandchildren and grandmothers.” The amendment of 1897 of the act of 1855, supra, gave to grandmothers and grandchildren the same rights as were conferred upon mothers and children by the act of 1855, but it went no further than that, and the same reasoning employed in the cases above referred to will apply to the present case. None of the statutes referred to conferred any heritable rights upon collaterals in either direction, except as providéd in the act of 1888, supra.
It is unnecessary to add anything to the clear and convincing opinion of the auditing judge. The judgment is affirmed and the appeal dismissed at the cost of the appellants.